Citation Nr: 1211829	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1976 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision that denied service connection for sleep apnea.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran seeks service connection for sleep apnea and has asserted that the claimed disability is secondary to his service-connected disabilities-including diabetes mellitus, hypertension, and reactive airway disease.  

Service treatment records do not reflect any findings or complaints of sleep apnea or a sleeping disorder.

The post-service treatment records first show an assessment of sleep apnea in 2007.  The report of an April 2007 VA examination includes an opinion by a nurse practitioner that the Veteran's sleep apnea was as least as likely as not caused by or a result of diabetes mellitus.  In support of the opinion, the nurse practitioner indicated that a review of literature revealed an increased incidence of both obstructive and central sleep apnea associated with hyperglycemia and diabetes mellitus.  The RO considered the April 2007 opinion not acceptable for rating purposes because it was not rendered by a VA physician.

An addendum was provided by a board-certified VA sleep specialist and pulmonologist in May 2008.  Following review of the claims file, the VA physician disagreed with the conclusion that the Veteran's sleep apnea was caused by diabetes mellitus.  The VA physician indicated that there is a well recognized association between sleep apnea and diabetes mellitus, and that each are separately associated with increased obesity; but that the direction of causation is "the other way around."  The VA physician noted that the physiologic stress response to apneas acted to counter the effects of insulin on blood sugar, thus raising blood sugar; and that there is evidence that treatment of sleep apnea improves blood sugar control.  However, the VA physician knew of no evidence that treatment of diabetes mellitus improves the severity of sleep apnea.  

With regard to the Veteran's claim for secondary service connection, the Board finds that neither the April 2007 nurse practitioner nor the May 2008 VA physician provided an opinion regarding whether the Veteran's sleep apnea is aggravated by the service-connected diabetes mellitus.

Following examination in March 2009, a nurse practitioner opined that the Veteran's sleep apnea was not caused by or a result of hypertension; and commented that sleep apnea had a positive relationship with obesity, which may be the primary etiology of the Veteran's sleep apnea.  The nurse practitioner also opined that the Veteran's sleep apnea was not caused by or a result of reactive airway disease.

The Board notes that the March 2009 opinion also was not rendered by a VA physician; and that the March 2009 nurse practitioner again did not provide an opinion regarding whether the Veteran's sleep apnea is aggravated by the service-connected hypertension or by the service-connected reactive airway disease.  Hence, the Board cannot resolve this matter without further medical clarification.

Furthermore, VA examiners have identified obesity as a cause or a contributor to the Veteran's sleep apnea.  No examiner, however, has characterized the Veteran's weight gain and its impact on his sleep apnea, or its relationship to diabetes mellitus or to other service-connected disabilities in his particular case.  Such findings are required for proper adjudication of the appeal.  Additionally, it would be helpful for VA physicians to comment on any pattern of weight gain, in relation to the Veteran's diabetes mellitus; and to document at what point, if any, such became a risk factor for the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The May 2008 VA addendum and the March 2009 examination report should be returned to the May 2008 VA physician (or, if that physician is unavailable, a suitable substitute; and the physician should determine whether another examination is needed prior to rendering an opinion) for an addendum expressing opinions as to whether it is at least as likely as not (50 percent probability or more) that current sleep apnea is due to or aggravated by diabetes mellitus; is due to or aggravated by hypertension; is due to or aggravated by reactive airway disease; or is due to or aggravated by any other service-connected disability.  If aggravated, the physician should specify what permanent, measurable increase in the severity of sleep apnea is attributable to the service-connected disabilities. 

The physician should specifically opine as to whether it is at least as likely as not (50 percent probability or more) that: (a) the service-connected diabetes mellitus caused or contributed to the Veteran's obesity, if present; and, if so, (b) the extent to which the service-connected diabetes mellitus was a factor in the Veteran's obesity; and (c) whether the Veteran's current sleep apnea was caused or aggravated by his obesity.  Please consider as well the Veteran's statements that his obesity was caused by his service-connected diabetes mellitus, which, in turn, caused or aggravated his current sleep apnea.  

If the physician feels that the requested opinions cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); or by a deficiency in the record (i.e., additional facts are required); or that the physician does not have the needed knowledge or training.

All opinions and conclusions expressed must be supported by a complete rationale in an addendum report.  The physician should reconcile any opinion with the evidence discussed in this remand, including the May 2008 addendum and March 2009 VA examination, and with the Veteran's complaints of sleep apnea since 2007.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the physician, and the addendum report should note review of the file.

2.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


